DETAILED ACTION
Applicant’s reply, filed 1 October 2021 in response to the non-final Office action mailed 8 July 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-12 are pending, wherein: claims 1 and 3 have been amended, and claims 2 and 4-12 are as originally filed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2021 was filed after the mailing date of the non-final Office action on 8 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumazawa et al. (US PGPub 2010/0160505).
Regarding claims 1-5, 7, and 9, Kumazawa teaches resin compositions comprising a styrene-based resin (A), an aliphatic polyester (B), a compatibilizer (C), and a dicarboxylic anhydride (D) (abstract). 
	Kumazawa teaches (A) is a copolymer comprising 1-100 wt% aromatic vinyl-based unit (b), 0-99 wt% unsaturated carboxylic acid alkyl ester-based unit (a), 0-50 wt% vinyl cyanide based unit (c), and 0-99 wt% of other vinyl-based unit (d) ([0038]-[0040]) (instant copolymer).
	Kumazawa teaches (B) includes aliphatic polyesters ([0046]-[0055])(instant polyester-based elastomer). Kumazawa teaches the amount of (B) is less than 50 wt% relative to 100 parts of the total of (A) and (B) ([0029]).
	Kumazawa teaches (C) includes (C-3) a graft polymer in which 20-90 wt% of methyl methacrylate unit is graft polymerized to 10-80 wt% of a rubbery polymer ([0058]-[0059]; [0062]). Kumazawa further teaches (C-3) is obtained by copolymerizing in the presence of the rubbery polymer a mixture of methyl methacrylate and copolymerizable monomer(s) ([0079]-[0081]) comprising 0-70 wt% of an aromatic vinyl-based unit, 0-50 wt% of a vinyl cyanide-based unit, 0-70 wt% of other vinyl-based units ([0081];[0088])(instant first graft copolymer). Kumazawa teaches (C-3) is present from 1 to 60 wt parts per 100 parts (A) and (B) ([0121]), and has a weight average particle diameter in the range of 0.05 to 1.0 microns ([0083]).
Kumazawa further teaches the amount of (B) is less than 50 wt% relative to 100 parts of the total of (A) and (B) ([0029]; see also [0120] where B ranges from 1-95, preferably 10-50% and A ranges from 5 or more, preferably 25-80) and (C-3) is present from 1 to 60 wt parts per 100 parts (A) and (B) ([0121]). When the amounts of A, B and C are taken together, Kumazawa substantially overlaps with and meets the claim recitation of 3-20wt% polyester-based elastomer based on the total of first graft copolymer + copolymer + polyester-based elastomer.
	Kumazawa further teaches inclusion of rubbery polymer (E), which is a preferably a diene rubber graft polymerized with an aromatic vinyl-based unit, a vinyl cyanide-based unit and a vinyl-based comonomer ([0125]-[0126]). 

	Regarding claim 6, Kumazawa teaches the composition as set forth above and teaches that the characteristics of (A) are selected to have excellent impact resistance and moldability and an intrinsic viscosity of 0.2 to 2.00 dl/g ([0045]). Kumazawa demonstrates an (A) having a number average molecular weight of 52,000 (examples: resin A-6; [0234]).
Regarding claim 8, Kumazawa teaches the composition as set forth above and teaches that the characteristics of (B) are selected to obtain desired moldability, flowability and heat resistance, having a weight average molecular weight form 200,000 to 250,000 ([0054]), and a melting temperature of 90°C or higher ([0055]). 
Kumazawa does not specifically teach the shore D hardness of (B). However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 10-12, Kumazawa teaches the composition as set forth above and teaches rubbery polymer (E), which is a preferably a diene rubber graft polymerized with an aromatic vinyl-based unit, a vinyl cyanide-based unit and a vinyl-based comonomer ([0124]-[0129]) (instant second graft polymer). Kumazawa teaches (E) comprises alkyl acrylate diene rubbers ([0125]), graft polymerized with aromatic vinyl based monomer units ([0126]-[0127]), vinyl cyanide based monomer units ([0126]; [0128]) and may contain other copolymerizable monomers ([0126]; [0129]). Kumazawa teaches the average particle diameter of (E) is preferably from 0.1 to 0.5 µm ([0134]).  Kumazawa further teaches (C-3) (instant first graft copolymer) is present from 1 to 60 wt parts per 100 parts (A)+(B) ([0121]) and (E) (instant second graft copolymer) is present from 1 to 60 wt parts per 100 parts of (A)+(B) (substantially overlaps with and renders taught instant first:second graft copolymer range of 1:1 to 1:8).


Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejection of claims 1-12 as anticipated by Kumazawa (US PGPub 2010/0160505) is maintained. Applicant’s arguments (Remarks, pages 5-9) have been fully considered but were not found persuasive. 
	Applicant argues that Kumazawa does not teach the claimed polyester-based elastomer and further that the (B) aliphatic polyester of Kumazawa does not correspond to the polyester-based elastomer as recited in claim 1. This is not found persuasive. Notably instant claim 1 require only a broadly recited and undefined “polyester-based elastomer” and the instant claims contain no limitations to the identity or make up of said elastomer. Applicant argues that Kumazawa does not discuss hard or soft portions of the aliphatic polyester sufficient to correspond to that claimed. Again, instant claim 1 recites no limitations thereto. It is noted that Kumazawa teaches the aliphatic polyester (B) is a polymer comprising an aliphatic polycarboxylic acid, or hydroxycarboxylic acid, and a polyalcohol as the main constituents ([0046]; such would correspond to ‘hard portions’) and teaches copolymerization units may further be present wherein polyalcohols such as ethylene glycol etc, are selected ([0048]; such would correspond to ‘soft portions’). Applicant’s position appears to be that the specific polyester-based elastomer is critical, however the instant claims do not reflect such and are broad. 
	Applicant asserts that Kumazawa does not teach the claimed amount of polyester-based elastomer. This is not persuasive and is addressed in the rejection above.  As noted Kumazawa teaches component (B) is less than 50% of A+B (where (A) corresponds to the instant copolymer, and (B) corresponds to instant polyester-based elastomer), and teaches component (C) is 1-60% of A+B ([0121])(where (C) 
	Applicant argues unexpected results. However, comparative data is not sufficient to overcome an anticipatory rejection under 102 (see MPEP 706.02(b)). Further, a single comparison between a composition comprising a polyester-based elastomer and one that contains no polyester-based elastomer is not persuasive as such a component is taught by Kumazawa as present. Additionally, the asserted results are not commensurate with the instant claims and fail to demonstrate the criticality of the claimed range (MPEP 716.02(d)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767